                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




Anita Fisher, on behalf of herself
and others similarly situated,                   Civil No. 19-cv-1382 (MJD/HB)

                   Plaintiff,

v.                                                 ORDER ON REPORT
                                                 AND RECOMMENDATION
Seterus, Inc., and Nationstar Mortgage
LLC,

                   Defendants.




      The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have

been filed to the Report and Recommendation in the time period permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and

all the files, records and proceedings herein,

      IT IS HEREBY ORDERED that:

      1.     The Report and Recommendation is ADOPTED;
      2.     Defendants’ Motion to Dismiss Plaintiff’s Complaint [Doc. No. 13] is

             GRANTED IN PART and DENIED IN PART, as follows:
           a.   Defendants’ Motion to Dismiss Plaintiff’s claim under 15
                U.S.C. § 1692f is GRANTED and the claim is DISMISSED
                WITHOUT PREJUDICE;
           b.   Defendants’ Motion to Dismiss Plaintiff’s claim for negligent
                misrepresentation is GRANTED and the claim is
                DISMISSED WITHOUT PREJUDICE; and
           c.   Defendants’ Motion to Dismiss Plaintiff’s claim under 15
                U.S.C. §§ 1692e(5) and (10) as to acceleration is DENIED, and
                GRANTED as to foreclosure.




Dated: November 7, 2019           s/ Michael J. Davis
                                  MICHAEL J. DAVIS
                                  United States District Court




                                     2
